DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 8, 9, 12, 13, 17, 20, 21 and 25; prior art fails to disclose or suggest, inter alia, a power conversion device comprising a main circuit wire and a control wire being wired on a single substrate, wherein the main circuit wire includes a first main circuit wire and a second main circuit wire wired so as to be separated from each other on the substrate, in a direction perpendicular to a thickness direction of the substrate, the control wire is wired between the first main circuit wire and the second main circuit wire on the substrate, in the direction perpendicular to the thickness direction of the substrate, and the first main circuit wire and the second main circuit wire are connected via a main circuit wire connecting part that is placed directly below the control wire so as to be separated from the control wire in the thickness direction of the substrate.
Claims 10, 11, 14, 15, 18, 19, 22-24, 26 and 27; prior art fails to disclose or suggest, inter alia, a power conversion device comprising a main circuit wire and a control wire being wired on a single substrate, wherein the main circuit wire includes a first main circuit wire and a second main circuit wire wired so as to be separated from each other on the substrate, the control wire is wired between the first main circuit wire and the second main circuit wire on the substrate, the first main circuit wire and the second main circuit wire are connected via a main circuit wire connecting part placed so as to be separated from the control wire in a thickness direction of the substrate, wherein, and a grounded plate-shaped metal member is placed between the main circuit wire connecting part and the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

.




/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  8/29/2022